DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-9, 11-20 are pending in this application.               Claims 1 and 14 are presented as amended claims.
               Claims 2-8, 11-13, and 14-20 are presented as original claims.
               Claims 1 and 14 are newly presented.
               Claim 10 is cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, 13-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fowe (US 20200344820 A1) (hereinafter Fowe ‘820) in view of Fowe (US 20190279502 A1) (hereinafter Fowe ‘502). As regards the individual claims:
Regarding claim 1: Fowe ‘820 teaches a :
system, comprising: (Fowe ‘820: Clm. 017; An intelligent transportation system comprising: a vehicular ad hoc network configured to provide communications) 
a controller, arranged to wirelessly communicate with a plurality of connected vehicles (Fowe ‘820: ¶ 006; Vehicle-to-vehicle (V2V) communication enables vehicles to wirelessly exchange information about their speed, location, heading, and roadway conditions. V2V communication allows vehicles to broadcast and receive omni-directional messages creating a 360-degree “awareness” of other vehicles in proximity of the vehicle.)
However, Fowe ‘820 does not explicitly teach:
and in communication with a memory device; however, Fowe ‘502 does teach:
and in communication with a memory device (Fowe ‘502: ¶ 037; the traffic platform . . . may perform one or more portions of the process 400 and may be implemented in, for instance, a chip set including a processor and a memory . . . and/or any of the modules 301-315 can provide means for accomplishing various parts of the process).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fowe ‘820 with the teachings of Fowe ‘502 based on a motivation to implement a method for processing probe data collected from the plurality of road links to classify the road links into preceding and following to facilitate an automatically determined an a lane traffic jam occurrence.
Fowe ‘502 further teaches:
the memory device, including a digitized roadway map (Fowe ‘502: ¶ 034; the traffic platform 101 includes a . . . a geographic database 303, an MLT topology artifact 305, a map-matcher/path processor) ((Fowe ‘502: Figs. 5A – 6E)

    PNG
    media_image1.png
    357
    395
    media_image1.png
    Greyscale

the controller including an instruction set, the instruction set executable to: (Fowe ‘502: ¶ 037; the traffic platform . . . may perform one or more portions of the process 400 and may be implemented in, for instance, a chip set including a processor and a memory . . . and/or any of the modules 301-315 can provide means for accomplishing various parts of the process)
periodically capture vehicle positional data and associated temporal data that are communicated from a subset of the connected vehicles (Fowe ‘820: ¶ 006; Vehicle-to-vehicle (V2V) communication enables vehicles to wirelessly exchange information about their speed, location, heading, and roadway conditions. V2V communication allows vehicles to broadcast and receive omni-directional messages creating a 360-degree “awareness” of other vehicles in proximity of the vehicle.)
wherein the subset of the connected vehicles are traversing a road segment associated with the digitized roadway map (Fowe ‘820: ¶ 038; A VANET sub cluster is created of vehicles driving on the same lane based on proximity vehicle distance. The 
wherein the vehicle positional data includes vehicle speed, geographic position, elevation, and heading for each of the subset of the connected vehicles (Fowe ‘820: ¶ 006; Vehicle-to-vehicle (V2V) communication enables vehicles to wirelessly exchange information about their speed, location, heading, and roadway conditions. V2V communication allows vehicles to broadcast and receive omni-directional messages creating a 360-degree “awareness” of other vehicles in proximity of the vehicle.)
and wherein the associated temporal data includes a time-of-day and a day-of-week for each of the subset of the connected vehicles (Fowe ‘502: ¶ 091; records store map data and/or features used for publishing and/or visualizing traffic surprise data under various features or contexts [inter alia] time epoch (e.g., segmentation by a defined period of time such as 15 mins, 1 hour, etc. periods of time); (9) weekday/weekend)
analyze the vehicle positional data and the associated temporal data over a period of time, including evaluating the vehicle positional data in context of the digitized roadway map (Fowe ‘502: ¶ 036; map matcher/path processor 307 then combines the probe points of the probe data 301 to identify probe paths taken by individual probes (e.g., the vehicle 103, UE 105, or equivalent) traversing the MLT topology 317 for one or more merge points of the road network. The map matcher/path processor 307 can then calculate an average prove or vehicle speed 319 for each path falling within the MLT topology 317 of the road network. In one embodiment, the bi-modality detector 309 can process the probe path average speed 319 to determine the MLT speeds 321 in the 
detect occurrence of an anomalous traffic pattern for the road segment in near real-time based upon the evaluating of the vehicle positional data in context of the digitized roadway map (Fowe ‘502: ¶ 033; the system 100 classifies the road segments or links (or sublinks) near a merge point to construct an individual topology for each merge point. The topology, for instance, classifies the nearby road segments into classes such as an upstream highway class, a merging area class, a downstream highway class, a downstream ramp class, and an upstream ramp class. The system 100 then collects or otherwise retrieves probe data (e.g., historical and/or real-time probe data) for the various classes of road segments to automatically detect an MLTJ event and optionally a type or severity of the MLTJ event. The various embodiments described below provide additional details on the processes for detecting MLTJs and for alerting drivers accordingly.)
and the associated temporal data (Fowe ‘502: ¶ 056; the MLT analytics module 315 can be used to further analyze historical or logged MLTJ detection data. For example, the MLT analytics module 315 can determine how many times an MLTJ event occurs on different merge points 503 at different times of the day to form an MLT pattern (MLTP). In one embodiment, the MLTJ logic 311 can use the frequency of MLTJ 
wherein near-real-time is a period of time required to capture a statistically significant quantity of the vehicle positional data and the associated temporal data from the subset of the connected vehicles traversing the road segment to identify lane-specific traffic patterns for the road segment (Fowe ‘502: ¶ 031; In one embodiment, the detected MLTJ can then be used to estimate how risky a merge intersection is in real-time and to advise upcoming cars to proactively change lanes away from the merging lanes. In other words, the various embodiments described herein relate to traffic processing around merge lanes of highway ramps. The goal is to automatically detect congestion or traffic jam events on the highway due to lane merging from ramps. While MLTJs may not directly affect drivers route choices, they can affect a driver's lane-choices by trying to avoid a lane affected by a detected MLTJ to potentially reduce congestion and/or the probability of an accident. Hence, the various embodiments described herein for automatically detecting and measuring the severity of a MLTJ event can be of significant value to drivers and especially self-driving cars as this would improve navigation user experience and lane choice advisory/recommendations.)
and execute a control action based upon the occurrence of the anomalous traffic pattern for the road segment (Fowe ‘502: ¶ 031; the detected MLTJ can then be used to estimate how risky a merge intersection is in real-time and to advise upcoming cars to proactively change lanes away from the merging lanes.)
Regarding claim 2, as detailed above, Fowe ‘820 as modified by Fowe ‘502 teach the invention as detailed with respect to claim 1. Fowe ‘502 further teaches:
wherein the instruction set executable to execute the control action based upon the occurrence of the anomalous traffic pattern for the road segment comprises the instruction set executable to communicate the occurrence of the anomalous traffic pattern for the road segment by notifying operators of the plurality of connected vehicles that are traversing the road segment of the anomalous traffic pattern (Fowe ‘502: ¶ 074; the traffic platform 101 determines a lane-level bi-modality with respect to the merge lane and the one or more other lanes based on the vehicle speed data to indicate the occurrence of the merge lane traffic jam. The merge lane traffic jam message is presented on the device that is traveling in the merge lane of the highway corresponding to the highway upstream class.)
Regarding claim 3, as detailed above, Fowe ‘820 as modified by Fowe ‘502 teach the invention as detailed with respect to claim 1. Fowe ‘502 does not explicitly teach:
wherein the instruction set executable to execute the control action based upon the occurrence of the anomalous traffic pattern for the road segment comprises the instruction set executable to update the digitized roadway map for the road segment
however, Fowe ‘502 does teach:
wherein the instruction set executable to execute the control action based upon the occurrence of the anomalous traffic pattern for the road segment comprises the instruction set executable to update the digitized roadway map for the road segment (Fowe ‘502: ¶ 056; MLT analytics module 315 can determine how many times an MLTJ event occurs on different merge points 503).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Fowe ‘502 teaches the limitation based on the logic that processing historical events occurring at particular 
Regarding claim 4, as detailed above, Fowe ‘820 as modified by Fowe ‘502 teach the invention as detailed with respect to claim 1. Fowe ‘502 further teaches:
wherein the instruction set executable to execute the control action based upon the occurrence of the anomalous traffic pattern for the road segment comprises the instruction set executable (Fowe ‘502: ¶ 036; MLTJ logic 311 can use the MLT speeds 321 to ascertain if there is an MLTJ event happening in the merging area of the MLT topology . . . published MLTJ events 323 can then be transmitted or presented to end users via the API/UI module)
to update the digitized roadway map for the road segment for each of the plurality of connected vehicles (Fowe ‘502: ¶ 043; the values (e.g., lengths of each segment of the formalized topology 501 and/or related attributes such as average speed on the segment) can be stored in the MLT topology artifact 305 and/or computed in real-time (based on current traffic) to be used for alerting drivers of detected MLTJ events.) (Fowe ‘502: Fig. 008)

    PNG
    media_image2.png
    541
    419
    media_image2.png
    Greyscale

Regarding claim 6, as detailed above, Fowe ‘820 as modified by Fowe ‘502 teach the invention as detailed with respect to claim 1. Fowe ‘502 further teaches:
wherein one of the connected vehicles traversing the road segment includes a navigation system (Fowe ‘502: ¶ 075; can informed x-meters (configurable) before detected MLTJ event to avoid the left or merge lane of the MAS 801. In one embodiment, a message 813 can either be displayed as a message on the navigation device (e.g., PND, etc.))
and wherein the instruction set executable to execute the control action based upon the occurrence of the anomalous traffic pattern for the road segment comprises the instruction set executable to reroute, via the navigation system, a recommended travel path for the one of the connected vehicles that is traversing the road segment (Fowe ‘502: ¶ 074; the traffic platform 101 determines a lane-level bi-modality with 
Regarding claim 7, as detailed above, Fowe ‘820 as modified by Fowe ‘502 teach the invention as detailed with respect to claim 1. Fowe ‘502 further teaches:
wherein the instruction set executable to detect the occurrence of the anomalous traffic pattern for the road segment comprises the instruction set executable to detect a lane-specific anomalous traffic pattern based upon the evaluating of the vehicle positional data in context of the digitized roadway map (Fowe ‘502: ¶ 036; map matcher/path processor 307 then combines the probe points of the probe data . . . for each path falling within the MLT topology 317 of the road network [including] lane-level bi-modality (e.g., where different lanes of the road segments in the merging area have average MLT speeds 321 that differ by more than a threshold value). If the MLT speeds 321 in the merging area are bi-modal then the bi-modality detector 309 can publish a high-speed (HS) MLT speed value as well as a low-speed (LS) MLT speed value for the merging area. The MLTJ logic 311 can use the MLT speeds 321 to ascertain if there is an MLTJ event happening in the merging area of the MLT topology 317 and/or the type of MLTJ that is happening. As noted above, when there is bi-modality, the MLT speeds 321 can include the HS and LS speeds that may have been generated by bi-modality detector 309 for the merging area of the MLT topology)
and the associated temporal data (Fowe ‘502: ¶ 056; MLTJ logic 311 can use the frequency of MLTJ in MLTP as the relative frequency to ascertain the probability of 
Regarding claim 13, as detailed above, Fowe ‘820 as modified by Fowe ‘502 teach the invention as detailed with respect to claim 1. Fowe ‘502 further teaches:
wherein the instruction set executable to analyze the vehicle positional data and the associated temporal data over the period of time comprises the instruction set executable to determine lane-level weighted distributions of traffic density (Fowe ‘820: ¶ 006; Vehicle-to-vehicle (V2V) communication enables vehicles to wirelessly exchange information about their speed, location, heading, and roadway conditions. V2V communication allows vehicles to broadcast and receive omni-directional messages creating a 360-degree “awareness” of other vehicles in proximity of the vehicle.)
based upon the vehicle positional data and the associated temporal data to determine a lane-level anomalous traffic pattern associated with a specific time-of-day (Fowe ‘502: ¶ 056; MLTJ logic 311 can use the frequency of MLTJ in MLTP as the relative frequency to ascertain the probability of having an MLTJ event at a particular merge point or intersection 503 at a particular time of the day.)
or a specific day-of-week (Fowe ‘502: ¶ 091; time epoch (e.g., segmentation by a defined period of time such as 15 mins, 1 hour, etc. periods of time) [or] weekday/weekend)
Regarding claim 14: Fowe ‘820 teaches a method comprising:
periodically capturing vehicle positional data and associated temporal data associated with a subset of connected vehicles, (Fowe ‘820: ¶ 006; Vehicle-to-vehicle (V2V) communication enables vehicles to wirelessly exchange information about their speed, location, heading, and roadway conditions. V2V communication allows vehicles 
wherein the subset of the connected vehicles is traversing the road segment (Fowe ‘820: ¶ 038; A VANET sub cluster is created of vehicles driving on the same lane based on proximity vehicle distance. The proximity vehicle distance may be set based on the speed, lane type, transmission range, or other variable)
Fowe ‘820 does not explicitly teach:
wherein the road segment is associated with a digitized roadway map, analyzing the vehicle positional data and the associated temporal data over a period of time; evaluating the vehicle positional data in context of the digitized roadway map; however, Fowe ‘502 does teach:
wherein the road segment is associated with a digitized roadway map, analyzing the vehicle positional data and the associated temporal data over a period of time; evaluating the vehicle positional data in context of the digitized roadway map (Fowe ‘502: ¶ 036; map matcher/path processor 307 then combines the probe points of the probe data 301 to identify probe paths taken by individual probes (e.g., the vehicle 103, UE 105, or equivalent) traversing the MLT topology 317 for one or more merge points of the road network. The map matcher/path processor 307 can then calculate an average prove or vehicle speed 319 for each path falling within the MLT topology 317 of the road network. In one embodiment, the bi-modality detector 309 can process the probe path average speed 319 to determine the MLT speeds 321 in the merging area of the MLT topology 317 exhibits lane-level bi-modality (e.g., where different lanes of the road segments in the merging area have average MLT speeds 321 that differ by more than a threshold value). If the MLT speeds 321 in the merging area are bi-modal then the bi-
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fowe ‘820 with the teachings of Fowe ‘502 based on a motivation to implement a method for processing probe data collected from the plurality of road links to classify the road links into preceding and following to facilitate an automatically determined an a lane traffic jam occurrence.
Fowe ‘502 further teaches:
detecting occurrence of an anomalous traffic pattern for the road segment in near real-time
and the associated temporal data (Fowe ‘502: ¶ 056; the MLT analytics module 315 can be used to further analyze historical or logged MLTJ detection data. For example, the MLT analytics module 315 can determine how many times an MLTJ event occurs on different merge points 503 at different times of the day to form an MLT pattern (MLTP). In one embodiment, the MLTJ logic 311 can use the frequency of MLTJ in MLTP as the relative frequency to ascertain the probability of having an MLTJ event at a particular merge point or intersection 503 at a particular time of the day.)
wherein near-real-time is a period of time required to capture a statistically significant quantity of the vehicle positional data and the associated temporal data from the subset of the connected vehicles traversing the road segment to identify lane-specific traffic patterns for the road segment  (Fowe ‘502: ¶ 031; In one embodiment, the detected MLTJ can then be used to estimate how risky a merge intersection is in real-time and to advise upcoming cars to proactively change lanes away from the merging lanes. In other words, the various embodiments described herein relate to traffic processing around merge lanes of highway ramps. The goal is to automatically detect congestion or traffic jam events on the highway due to lane merging from ramps. While MLTJs may not directly affect drivers route choices, they can affect a driver's lane-choices by trying to avoid a lane affected by a detected MLTJ to potentially reduce congestion and/or the probability of an accident. Hence, the various embodiments described herein for automatically detecting and measuring the severity of a MLTJ event can be of significant value to drivers and especially self-driving cars as this would improve navigation user experience and lane choice advisory/recommendations.)
and executing, via a controller, a control action based upon the occurrence of the anomalous traffic pattern for the road (Fowe ‘502: ¶ 031; the detected MLTJ can 
Regarding claim 15, as detailed above, Fowe ‘820 as modified by Fowe ‘502 teach the invention as detailed with respect to claim 14. Fowe ‘502 further teaches:
wherein the vehicle positional data includes vehicle speed, geographic position, elevation, and heading for each of the subset of the connected vehicles, and (Fowe ‘820: ¶ 006; Vehicle-to-vehicle (V2V) communication enables vehicles to wirelessly exchange information about their speed, location, heading, and roadway conditions. V2V communication allows vehicles to broadcast and receive omni-directional messages creating a 360-degree “awareness” of other vehicles in proximity of the vehicle.)
wherein the temporal data includes a time-of-day (Fowe ‘502: ¶ 056; MLTJ logic 311 can use the frequency of MLTJ in MLTP as the relative frequency to ascertain the probability of having an MLTJ event at a particular merge point or intersection 503 at a particular time of the day.)
and a day-of-week for each of the subset of the connected vehicles (Fowe ‘502: ¶ 091; time epoch (e.g., segmentation by a defined period of time such as 15 mins, 1 hour, etc. periods of time) [or] weekday/weekend)
Regarding claim 16, as detailed above, Fowe ‘820 as modified by Fowe ‘502 teach the invention as detailed with respect to claim 14. Fowe ‘502 further teaches:
wherein executing the control action based upon the occurrence of the anomalous traffic pattern for the road segment comprises (Fowe ‘502: ¶ 036; MLTJ logic 311 can use the MLT speeds 321 to ascertain if there is an MLTJ event happening in the merging area of the MLT topology . . . published MLTJ events 323 can then be transmitted or presented to end users via the API/UI module)
updating the digitized roadway map for the road segment for each of the connected vehicles (Fowe ‘502: ¶ 043; the values (e.g., lengths of each segment of the formalized topology 501 and/or related attributes such as average speed on the segment) can be stored in the MLT topology artifact 305 and/or computed in real-time (based on current traffic) to be used for alerting drivers of detected MLTJ events.) (Fowe ‘502: Fig. 008)
Regarding claim 18, as detailed above, Fowe ‘820 as modified by Fowe ‘502 teach the invention as detailed with respect to claim 14. Fowe ‘502 further teaches:
wherein one of the connected vehicles traversing the road segment includes a navigation system (Fowe ‘502: ¶ 075; can informed x-meters (configurable) before detected MLTJ event to avoid the left or merge lane of the MAS 801. In one embodiment, a message 813 can either be displayed as a message on the navigation device (e.g., PND, etc.))
and wherein executing the control action based upon the occurrence of the anomalous traffic pattern for the road segment comprises rerouting, via the navigation system, a recommended travel path for the one of the connected vehicles that is traversing the road segment (Fowe ‘502: ¶ 074; the traffic platform 101 determines a lane-level bi-modality with respect to the merge lane and the one or more other lanes based on the vehicle speed data to indicate the occurrence of the merge lane traffic jam. The merge lane traffic jam message is presented on the device that is traveling in the merge lane of the highway corresponding to the highway upstream class.) (Fowe ‘502: Fig. 008)
Regarding claim 19, as detailed above, Fowe ‘820 as modified by Fowe ‘502 teach the invention as detailed with respect to claim 14. Fowe ‘502 further teaches:
wherein detecting occurrence of the anomalous traffic pattern for the road segment comprises detecting a lane-specific anomalous traffic pattern based upon the evaluating of the vehicle positional data in context of the digitized roadway map (Fowe ‘502: ¶ 036; map matcher/path processor 307 then combines the probe points of the probe data . . . for each path falling within the MLT topology 317 of the road network [including] lane-level bi-modality (e.g., where different lanes of the road segments in the merging area have average MLT speeds 321 that differ by more than a threshold value). If the MLT speeds 321 in the merging area are bi-modal then the bi-modality detector 309 can publish a high-speed (HS) MLT speed value as well as a low-speed (LS) MLT speed value for the merging area. The MLTJ logic 311 can use the MLT speeds 321 to ascertain if there is an MLTJ event happening in the merging area of the MLT topology 317 and/or the type of MLTJ that is happening. As noted above, when there is bi-modality, the MLT speeds 321 can include the HS and LS speeds that may have been generated by bi-modality detector 309 for the merging area of the MLT topology)
and the associated temporal data (Fowe ‘502: ¶ 056; MLTJ logic 311 can use the frequency of MLTJ in MLTP as the relative frequency to ascertain the probability of having an MLTJ event at a particular merge point or intersection 503 at a particular time of the day.)
Claims 5, 8, 9, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fowe ‘820 in view of Fowe ‘502 in further view of Kutila (US 20190294167 A1).
Regarding claim 5, as detailed above, Fowe ‘820 as modified by Fowe ‘502 teach the invention as detailed with respect to claim 1. Fowe ‘502 further teaches:
wherein one of the connected vehicles includes an advanced driver-assistance system (Fowe ‘502: ¶ 031; embodiments described herein for automatically detecting 
Neither Fowe ‘820 nor Fowe ‘820 explicitly teach:
and wherein the instruction set executable to execute the control action based upon the occurrence of the anomalous traffic pattern for the road segment comprises the instruction set executable to deactivate the advanced driver assistance system; however, Kutila does teach:
and wherein the instruction set executable to execute the control action based upon the occurrence of the anomalous traffic pattern for the road segment comprises the instruction set executable to deactivate the advanced driver- assistance system (Kutila: ¶ 053-054; when a vehicle detects an obstacle on the road, such as a construction cone . . . and an obstacle is laterally displaced more than a threshold distance from the road side [then the first vehicle ] may communicate that the route segment is disrupted and report the distance from the edge of the clearance to the road side [then w]hen a second vehicle approaches a road segment and determines, using a perception sensor, that an obstacle is on the road, the second vehicle may determine if the obstacle is more than a threshold distance away from the road side. If such a condition is determined to be true, the second vehicle requests clearance information from a cloud server. If clearance information is available, the second vehicle follows a vehicle trajectory provided by the cloud server. If the cloud server does not have information for the disrupted segment, the second vehicle may indicate to the user to move to manual mode) (Kutila: ¶ 075; [when a] vehicle detects 1602 an obstacle in the road. If the obstacle is not larger than a threshold 1604, the vehicle moves to manual 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fowe ‘820 as modified by Fowe ‘502 with the teachings of Kutila based on a motivation to implement real time monitoring and sharing of lane conditions with a cohort of vehicles to inform and improve lane selection as to the best choice of lane (Kutila: ¶ 007, 038, 068).
Regarding claim 8, as detailed above, Fowe ‘820 as modified by Fowe ‘502 teach the invention as detailed with respect to claim 7. Fowe ‘502 further teaches:
wherein the instruction set executable to detect the occurrence of the lane-specific anomalous traffic pattern for the road segment (Fowe ‘502: ¶ 036; map matcher/path processor 307 then combines the probe points of the probe data . . . for each path falling within the MLT topology 317 of the road network [including] lane-level bi-modality (e.g., where different lanes of the road segments in the merging area have average MLT speeds 321 that differ by more than a threshold value). If the MLT speeds 321 in the merging area are bi-modal then the bi-modality detector 309 can publish a high-speed (HS) MLT speed value as well as a low-speed (LS) MLT speed value for the merging area. The MLTJ logic 311 can use the MLT speeds 321 to ascertain if there is an MLTJ event happening in the merging area of the MLT topology 317 and/or the type of MLTJ that is happening. As noted above, when there is bi-modality, the MLT speeds 321 can include the HS and LS speeds that may have been generated by bi-modality detector 309 for the merging area of the MLT topology)
Neither Fowe ‘820 nor Fowe ‘820 explicitly teach:
comprises the instruction set executable to detect closure of one or multiple lanes of travel of the road segment based upon the evaluating of the vehicle positional data in context of the digitized roadway map and the associated temporal data however, Kutila does teach:
comprises the instruction set executable to detect closure of one or multiple lanes of travel of the road segment based upon the evaluating of the vehicle positional data in context of the digitized roadway map and the associated temporal data (Kutila: ¶ 053-055; when a vehicle detects an obstacle on the road, such as a construction cone . . . and an obstacle is laterally displaced more than a threshold distance from the road side [then the first vehicle ] may communicate that the route segment is disrupted and report the distance from the edge of the clearance to the road side [then w]hen a second vehicle approaches a road segment and determines, using a perception sensor, that an obstacle is on the road, the second vehicle may determine if the obstacle is more than a threshold distance away from the road side. If such a condition is determined to be true, the second vehicle requests clearance information from a cloud server . . . Thick, solid lines next to a construction symbol 1110 shows locations where there is construction causing a partial lane closure).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fowe ‘820 as modified by Fowe ‘502 with the teachings of Kutila based on a motivation to implement real time monitoring and sharing of lane conditions with a cohort of vehicles to inform and improve lane selection as to the best choice of lane (Kutila: ¶ 007, 038, 068).
Regarding claim 9, as detailed above, Fowe ‘820 as modified by Fowe ‘502 teach the invention as detailed with respect to claim 7. Fowe ‘502 further teaches:
wherein the instruction set executable to detect occurrence of the lane-specific anomalous traffic pattern for the road segment (Fowe ‘502: ¶ 036; map matcher/path processor 307 then combines the probe points of the probe data . . . for each path falling within the MLT topology 317 of the road network [including] lane-level bi-modality (e.g., where different lanes of the road segments in the merging area have average MLT speeds 321 that differ by more than a threshold value). If the MLT speeds 321 in the merging area are bi-modal then the bi-modality detector 309 can publish a high-speed (HS) MLT speed value as well as a low-speed (LS) MLT speed value for the merging area. The MLTJ logic 311 can use the MLT speeds 321 to ascertain if there is an MLTJ event happening in the merging area of the MLT topology 317 and/or the type of MLTJ that is happening. As noted above, when there is bi-modality, the MLT speeds 321 can include the HS and LS speeds that may have been generated by bi-modality detector 309 for the merging area of the MLT topology)
Neither Fowe ‘820 nor Fowe ‘820 explicitly teach:
comprises the instruction set executable to detect a shift of a lane of travel of the road segment based upon the evaluating of the vehicle positional data in context of the digitized roadway map and the associated temporal data. however, Kutila does teach:
comprises the instruction set executable to detect a shift of a lane of travel of the road segment based upon the evaluating of the vehicle positional data in context of the digitized roadway map and the associated temporal data (Kutila: ¶ 053-055; when a vehicle detects an obstacle on the road, such as a construction cone . . . and an obstacle 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fowe ‘820 as modified by Fowe ‘502 with the teachings of Kutila based on a motivation to implement real time monitoring and sharing of lane conditions with a cohort of vehicles to inform and improve lane selection as to the best choice of lane (Kutila: ¶ 007, 038, 068).
Regarding claim 12, as detailed above, Fowe ‘820 as modified by Fowe ‘502 teach the invention as detailed with respect to claim 1. Neither Fowe ‘820 nor Fowe ‘820 explicitly teach:
wherein the instruction set executable to analyze the vehicle positional data and the associated temporal data over the period of time comprises the instruction set including an adaptive segmentation routine to determine a perpendicular distance from a road edge for each of the subset of the connected vehicles based upon the vehicle positional data and the associated temporal data; however, Kutila does teach:
wherein the instruction set executable to analyze the vehicle positional data and the associated temporal data over the period of time comprises the instruction set including an adaptive segmentation routine to determine a perpendicular distance from a road edge for each of the subset of the connected vehicles based upon the vehicle positional data and the associated temporal data (Kutila: ¶ 058; optimal lane trajectory may also be calculated, which is a combination of lateral lane offset from lane centerline, rut offset from lane centerline, distance from left road edge of a route segment, distance from right road edge of a route segment, and compass heading. In some embodiments, a lateral lane offset measurement includes GPS location, left and right distance from a road's edge, and lateral lane offset calculated from the lane centerline. For some embodiments, a calculated lane trajectory for a route segment is communicated to a server (or backend server)).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fowe ‘820 with the teachings of Kutila based on a motivation to implement real time monitoring and sharing of lane conditions with a cohort of vehicles to inform and improve lane selection as to the best choice of lane (Kutila: ¶ 007, 038, 068).
Regarding claim 17, as detailed above, Fowe ‘820 as modified by Fowe ‘502 teach the invention as detailed with respect to claim 14. Fowe ‘502 further teaches:
wherein one of the connected vehicles includes an advanced driver-assistance system, and (Fowe ‘502: ¶ 031; embodiments described herein for automatically detecting and measuring the severity of a MLTJ event can be of significant value to drivers and especially self-driving cars as this would improve navigation user experience and lane choice advisory/recommendations.)
Neither Fowe ‘820 nor Fowe ‘820 explicitly teach:
wherein executing the control action based upon the occurrence of the anomalous traffic pattern for the road segment comprises deactivating the advanced driver-assistance system; however, Kutila does teach:
wherein executing the control action based upon the occurrence of the anomalous traffic pattern for the road segment comprises deactivating the advanced driver-assistance system (Kutila: ¶ 053-054; when a vehicle detects an obstacle on the road, such as a construction cone . . . and an obstacle is laterally displaced more than a threshold distance from the road side [then the first vehicle ] may communicate that the route segment is disrupted and report the distance from the edge of the clearance to the road side [then w]hen a second vehicle approaches a road segment and determines, using a perception sensor, that an obstacle is on the road, the second vehicle may determine if the obstacle is more than a threshold distance away from the road side. If such a condition is determined to be true, the second vehicle requests clearance information from a cloud server. If clearance information is available, the second vehicle follows a vehicle trajectory provided by the cloud server. If the cloud server does not have information for the disrupted segment, the second vehicle may indicate to the user to move to manual mode).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fowe ‘820 with the teachings of Kutila based on a motivation to implement real time monitoring and sharing of lane conditions with a cohort of vehicles to inform and improve lane selection as to the best choice of lane (Kutila: ¶ 007, 038, 068).
Regarding claim 20, as detailed above, Fowe ‘820 as modified by Fowe ‘502 teach the invention as detailed with respect to claim 14. Neither Fowe ‘820 nor Fowe ‘820 explicitly teach:
wherein analyzing the vehicle positional data and the associated temporal data over a period of time comprises executing an adaptive segmentation routine to determine a perpendicular distance from a road edge for each of the subset of the connected vehicles based upon the vehicle positional data and the associated temporal data; however, Kutila does teach:
wherein analyzing the vehicle positional data and the associated temporal data over a period of time comprises executing an adaptive segmentation routine to determine a perpendicular distance from a road edge for each of the subset of the connected vehicles based upon the vehicle positional data and the associated temporal data (Kutila: ¶ 058; optimal lane trajectory may also be calculated, which is a combination of lateral lane offset from lane centerline, rut offset from lane centerline, distance from left road edge of a route segment, distance from right road edge of a route segment, and compass heading. In some embodiments, a lateral lane offset measurement includes GPS location, left and right distance from a road's edge, and lateral lane offset calculated from the lane centerline. For some embodiments, a calculated lane trajectory for a route segment is communicated to a server (or backend server)).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fowe ‘820 with the teachings of Kutila based on a motivation to implement real time monitoring and sharing of lane conditions with a cohort of vehicles to inform and improve lane selection as to the best choice of lane (Kutila: ¶ 007, 038, 068).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fowe ‘820 in view of Fowe ‘502 in further view of Fowe et al (US 20190103019 A1) (hereinafter Fowe ‘019).
Regarding claim 11, as detailed above, Fowe ‘820 as modified by Fowe ‘502 teach the invention as detailed with respect to claim 14. Neither Fowe ‘820 nor Fowe ‘820 explicitly teach:
further comprising the instruction set executable to employ density-based centerline extraction for each lane of the road segment to detect the occurrence of the anomalous traffic pattern for the road segment.; however, Fowe ‘019 does teach:
further comprising the instruction set executable to employ density-based centerline extraction for each lane of the road segment to detect the occurrence of the anomalous traffic pattern for the road segment (Fowe3: Clm. 002; clustering a plurality of historical probe points into one or more spatial distribution clusters along a length of the road segment; and determining one or more cross-sections of the one or more spatial distribution clusters with respect to the length of the road segment, wherein the one or more spatial distribution clusters corresponds to one or more travel lanes of the road segment and the center line vector is based on a center line of the at least one of the spatial distribution clusters.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fowe ‘820 as modified by Fowe ‘502 with the teachings of Fowe ‘019 based on a motivation to improve lane recognition by improving lane identification and filtering probe data (Fowe ‘019: Abstract)
Response to Arguments
Applicant's remarks filed Oct. 21, 2021 have been fully considered but are not persuasive.
Applicant argues that amendments to independent claims 1 and 14 which define near-real-time [as] a period of time required to capture a statistically significant quantity of the vehicle positional data and the associated temporal data from the subset of the connected vehicles traversing the road segment to identify lane-specific traffic patterns for the road segment overcomes applied prior art because , inter alia, Fowe '502 “describes a system that collects or otherwise retrieves probe data in real-time (e.g., historical and/or real-time probe data) but provides no detail that informs a person having ordinary skill in the art about what is meant by real time, and thus cannot describe a near-real- time period of time, as recited in Applicant's claim (Applicant’s Arguments, dated Oct. 21, 2021, pgs. 7-9). 
Examiner respectfully disagrees and points to Fowe ‘502 which explains that a detected merge lane traffic jam can be used to warn drivers to change lanes away from the merging lanes by automatically detect congestion or traffic jam events on the highway due to lane merging from ramps (Fowe ‘502: ¶ 031; automatically detect a MLTJ [and] advise upcoming cars to proactively change lanes away from the merging lanes). First, providing such a warning would necessitate captur[ing] a statistically significant quantity of the vehicle positional data and the associated temporal data from the subset of the connected vehicles traversing the road segment to identify lane-specific traffic patterns for the road segment because attempting to provide a warning of an MLTJ without a statistically significant quantity of data would result in inaccurate warnings because the system would be warning with statistically insignificant data, or in other words insufficient data that would be inaccurate. Second, such a warning would need to be based upon temporal data from the subset of the connected vehicles traversing the road segment to identify lane-specific traffic patterns for the road segment, or again, the warning would be meaningless as it would be based upon data for another lane, road segment, or time – clearly undermining Fowe ‘502’s articulated reasoning for providing the warning (Fowe ‘502: ¶ 031; [a warning] can affect a driver's lane-choices by trying to avoid a lane affected by a detected MLTJ to 
Applicant also argues that applied prior art fails to teach “deactivate the advanced driver-assistance system” as recited in claim 5 because Kutila only teaches “’vehicle may indicate to the user to move to manual mode [and that] move[] to manual mode’ is entirely at the discretion of the user [while the instant application] is deactivated, without intervening action by a vehicle operator” (Applicant’s Arguments, dated Oct. 21, 2021, pg. 10 quoting Kutila ¶ 053).
Examiner respectfully disagrees and points to the cited quote in context with Kutila ¶ 079 and Fig. 13 which explains that when a “vehicle detects 1602 an obstacle in the road [which] is not larger than a threshold 1604, the vehicle moves to manual mode 1608. If the obstacle is larger than a threshold, the vehicle determines if road segment disruption information is available from a cloud server or other sources 1606. Such information may include information about traction control. If no road segment disruption information is available, the vehicle switches to manual mode.”

    PNG
    media_image3.png
    755
    473
    media_image3.png
    Greyscale

As such, it is clear that Kutila teaches automatically moving to manual mode as well as warning a driver to move to manual mode as interchangeable options. Consequently, Applicant's arguments with respect to obviousness of claim 5 have been fully considered but they are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Suzuki (US 20200108835 A1) which discloses a system which communicates with a plurality of .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663